                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                    AT PADUCAH
                          CIVIL ACTION NO. 5:16-CV-00088-TBR


DONALD R. PHILLIPS,                                                          PLAINTFF

V

SHASTINE TANGILAG, MD, et al.,                                               DEFENDANT



                            MEMORANDUM OPINION & ORDER

       Plaintiff, Donald R. Phillips, has filed a Motion to Compel Transport.            [DN 115.]

Defendants filed a response objecting, [DN 116, 117], and Plaintiff’s time to reply has passed. As

such, this matter is ripe for adjudication. The Court GRANTS Plaintiff’s motion to compel.

                                          I. Background

       Plaintiff, an inmate housed within the Kentucky Department of Corrections, filed suit

against Shastine Tangilag, Lester Lewis, Ted Jefferson, Cookie Crews, Denise Burkett, and

Correct Care Solutions in June of 2016 due to medical treatment concerning a painful mass on his

left calf that resulted from an assault he suffered at the hands of a fellow inmate. [DN 1.] Phillips

asserted claims under the Eighth Amendment to the United States Constitution and Section

Seventeen of the Kentucky Constitution, as well as medical malpractice claims. By way of relief,

Phillips requested compensatory and punitive damages, declaratory relief, and injunctive relief in

the form of medical treatment. Id.

       On December 5, 2017, Plaintiff, through counsel, moved for a 120-day extension of his

expert disclosure deadline because he was transferred to another prison, which, according to
Plaintiff, interfered with discovery. [DN 52.] The request for an extension went unopposed, and

the Court granted it on January 3, 2017. [DN 53.]

       Then, seeking court-ordered medical treatment, Plaintiff moved for a preliminary

injunction on March 25, 2018. [DN 56.] The Court denied the injunction because Phillips failed

to demonstrate a strong likelihood of success on the merits of his claims, and he failed to

demonstrate that he sought treatment through intra-prison channels prior to requesting court

intervention. [DN 60.] In denying Phillip’s motion for preliminary injunction, the Court noted

that the last time Plaintiff sought medical treatment for the mass on his calf the injury was resolving

itself. Id. Finally, the Court noted that the Defendants appeared to indicate that should Plaintiff

reach out through proper intra-prison channels to obtain a new evaluation of his injury by prison

medical staff, it would not be denied to him—provided that he complied with prison regulation.

Id.

       Plaintiff then filed a motion for the Court to reconsider and requested that the Court abate

all pretrial deadlines pending the Court’s ruling. [DN 63.] Over the Defendants’ opposition, the

Court granted Plaintiff’s request, vacating all pretrial discovery deadlines, and setting new expert

disclosure deadlines for January 15, 2019 for Plaintiff and February 15, 2019 for the Defendants.

[DN 71.]

       Plaintiff requested another extension on January 14, 2019. [DN 76.] That motion was

opposed by Defendants but was granted by the Court. [DN 87.] The Court stated in that Opinion

that it was Plaintiff’s “last extension” and if the deadline was not met, he would “proceed without

[an expert].” [DN 87 PageID 719.] During a telephonic conference, the Court set a deadline of

April 24, 2019 for Plaintiff’s Counsel to “locate and consult with a medical expert”. [DN 92.]

Plaintiff filed a Joint Status Report stating Plaintiff arranged to be seen by doctors at Aptiva Health.
[DN 95.] Plaintiff also stated that he would be able to identify the specialist who would examine

him by the telephonic conference scheduled for May 1, 2019. [Id.] Plaintiff still had not named a

specialist as was expected by that date but noted that physicians were not willing to assess Plaintiff

outside their facilities. [DN 103.] The Court then granted Plaintiff’s request to file a renewed

motion to compel. [Id.]

       On May 20, 2019, instead of filing a renewed motion to compel—as instructed by the

Court—Plaintiff moved again for an injunction requiring transportation to a medical facility “for

examination and treatment of his condition by a qualified physician” in order to “relieve his

ongoing physical and mental pain and suffering.” [DN 105.] The Court again denied this motion

and granted Plaintiff a “final opportunity to procure an expert to be used at trial.” [DN 111.] The

Court also stated, “[i]f Phillips cannot demonstrate to the Court that he has retained such an expert

within the time allotted to him below, not only will the Court refuse to order him transported, but

Phillips will proceed without an expert witness.” [DN 111 PageID 980.] Plaintiff initially had 21

days—until July 22—to renew his motion to compel transportation. However, in a telephonic

conference on July 2, 2019, the Court vacated all deadlines and ordered Plaintiff to file the renewed

motion by July 16, 2019. [DN 112.]

       Plaintiff filed a motion for extension on July 15, 2019, and that motion was granted by the

Court [DN 122.] Subsequently, Plaintiff filed his motion to compel transport on July 26, 2019.

Plaintiff now asks the Court to compel transport.

                                           II. Discussion

       Plaintiff’s counsel asserts that he has arranged for Plaintiff to be seen by a physician at the

University of Kentucky Division of General Surgery. [DN 115 at 1.] Plaintiff has not, however,
identified a specific physician that has been retained to serve as a witness. Defendants assert that

this is a fatal flaw. [DN 116 at 8.] The Court disagrees.

       Plaintiff cannot identify a specific physician that will serve as a witness because

examination of Plaintiff must occur first. “It is beyond cavil that a plaintiff may retain its own

expert medical witness to examine himself and render opinion testimony at trial.” Silverstein v.

Fed. Bureau of Prisons, 2009 U.S. Dist. LEXIS 47646 *10 (W.D. Colo. May 20, 2009). It would

be unfair to Plaintiff to deny him the opportunity to obtain an expert witness.

       It is true that Plaintiff is looking to be treated by a physician. However, the Court does not

find that to be the primary purpose. See Cabrera v. Williams, 2007 U.S. Dist. LEXIS 66480 (D.

Neb. Sept. 7, 2007) (citing Green v. Branson, 108 F.3d 1296, 1304 (10th Cir. 1997). Plaintiff

states, “UK, via its representative Kara Tolley, has explicitly agreed to provide the Court and the

parties a report on its examination”. [DN 115 at 2.] This report that UK has agreed to provide

serves a purpose for trial. The Court believes Plaintiff is seeking a physician for litigation and

should be permitted to do so. The possibility of future medical treatment is simply a by-product

of seeking a medical expert.

                                           III. Conclusion

       For the foregoing reasons, IT IS HEREBY ORDERED THAT Plaintiff’s Motion to

Compel, [DN 115], is GRANTED.




       IT IS SO ORDERED.

                                                                October 9, 2019



                                                                October 9, 2019



 cc: Counsel
